                                  THE UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
                                               ****

ANDI KRAJA,

              Plaintiff,                                     2:15-cv-01983-APG-NJK

vs.                                                          DATE: April 3, 2019

BELLAGIO, LLC,                                               JURY MEAL ORDER

              Defendant.



       This Court having ordered the jury impaneled in the above-entitled action kept together

during the periods of deliberation, now, therefore,

       IT IS ORDERED that all meals and lodging, if required, for said jury and attendants shall be

paid by the Clerk of the Court.

DATED: April 3, 2019



                                                      _____________________________________
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
